DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 1/11/21 are acknowledged.
	Previously Group 1 and the species of SEQ ID NO: 195 were elected.
Claims 1-44 and 46 have been cancelled.
	The elected species was found to be free of the prior art. The search was extended in accord with MPEP 803.02. Claims to the elected species are rejected as set forth below. 
	Claims 45 and 47 are being examined.

Priority
This application is a 371 of PCT/US2018/014257 01/18/2018 which claims benefit of 62/447,778 01/18/2017.
	The art cited in the 103 rejection is proper prior art whether or not the claims receive the benefit of the provisional application. Further, it is noted that the provisional application recites compounds 1-134 but does not recited the elected compound 195.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/21 has been considered by the examiner.

Claim Objections - withdrawn
	The objection to claim 1 as set forth in the previous office action is withdrawn since claim 1 has been cancelled.

Claim Rejections - 35 USC § 112 – Updated/New
	The rejection of cancelled claims is withdrawn. The rejection of claim 45 under 112(d) is withdrawn based on the claim amendments. Since the claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 has been amended to recite SEQ ID NOs: 150 and 152 which recite ‘cyclo’ and ‘(D)Pen(sulfoxide)’ and ‘Abu’. The wherein clause mentions cyclization with Abu but only with Cys as a partner. The cyclization of SEQ ID NOs: 150 and 152 is unclear in the context of how the claims are written since SEQ ID NOs: 150 and 152 do not include the residues for cyclization as recited in the wherein clause. Further, Pen (L-Penicillamine) as set forth in instant Table 1 (page 16) has a side chain of –C(CH3)2(SH). It is unclear if the sulfoxide (in ‘(D)Pen(sulfoxide)’) is to replace (or be attached to) the 
Claim 45 has been amended to add SEQ ID NO: 153 which recites ‘isoGlu’. The structure for IsoGlu as set forth in Table 9 (pages 98-99 first entry) is different from the structure for IsoGlu as set forth in Table 12 (page 105 2nd structure of the 2nd column). Based on Table 9 the side chain is –CO2H while based on Table 12 the side chain is –CH2CH2CO2H. As such, the scope of the claim is unclear.
	Claim 45 recites compounds 210-211 in which one of the residues is [-Lys(Ac)]. New claim 47 also recites compounds 210-211 in which one of the residues is [-Lys(Ac)]. It is unclear if the use of a dash within the bracket is to have any specific meaning or if the dash was mistakenly placed within the bracket.
Claim 47 is a new claim and the claim does not end in a period. As such, it is unclear if SEQ ID NO:236 is intended to be the last sequence or if other sequences are intended.

Response to Arguments - 112
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above. Claim 1 was previously rejected based on the recitation of Pen(sulfoxide). Since claim 45 has been amended to recite such component such claim is rejected. Claim 45 was previously rejected due to the recitation of [-Lys(Ac)]. Although applicants argue that claim 45 has been amended, compounds 210-211 still recite [-Lys(Ac)].

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of cancelled claims is withdrawn.

Claim Rejections - 35 USC § 103 - New
The rejection of cancelled claims is withdrawn. Since claim 45 has been amended to delete SEQ ID NO:151 new rejections are set forth below.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al. (WO 2016/011208; cited with IDS 7/17/20; ‘Bourne’).
	Bourne teach peptide inhibitors of interleukin-23 receptor (abstract). Bourne recites specific compounds in claim 16 including the 3rd and 10th compounds of page 255: Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2 and Ac-
	Bourne does not teach a specific example that falls within the scope of the claims.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bourne based on the suggestions of Bourne. Since Bourne expressly claim particular compounds in claim 16 and provides specific patterns of preference and examples for the X12 position one would have been motivated to make compounds with such X12 residues. For example when the X12 position of the 10th compound on page 255 (Ac-[(D)Arg-Cyclo-[[Abu]-QTWQC]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLys]-ENN-NH2) is substituted with alpha-MeLeu (as suggested by the 3rd compound on page 255 and suggested in section 00370 on page 105 and suggested in claim 25) the resulting compound is (Ac-[(D)Arg-Cyclo-[[Abu]-QTWQC]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2). One would have had a reasonable expectation of success based on the pattern of preference suggested by Bourne. Bourne teach compounds of a generic formula (page 102 section 00359) where X12 is selected from 3 alternatives (section 00370 on page 105). Further, in claim 25 Bourne recites that X12 is selected from 5 alternatives and the 3rd compound on page 255 of Bourne is: Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2. The claim would have been obvious because the substitution of one known element (alpha-MeLeu at position X12) for another (alpha-MeLys at position X12) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
.

Claims 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al. (WO 2016/011208; cited with IDS 7/17/20; ‘Bourne’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
Bourne teach peptide inhibitors of interleukin-23 receptor (abstract). Bourne recognize improved stability of the peptides as a goal (sections 0080, 0085, 0089-0090 and 00537). Bourne suggest that the peptide may include one or more D-amino acids (page 37 lines 2-3). Bourne recites specific compounds in claim 16 including the 3rd compound of page 255: Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2.
Bourne does not teach a specific example that falls within the scope of the claims.
Hotchkiss teach incorporating D-amino acids into peptides is particularly useful when stability is desired (section 0085) and suggest combinations of D and L-amino acids for peptides (sections 0071 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bourne because Bourne recognize improved stability of the peptides as a goal (sections 0080, 0085, 0089-0090 and 00537) and suggest that the peptide may include one or more D-amino acids (page 37 lines 2-3). Further, Hotchkiss teach incorporating D-amino acids into peptides is particularly useful when stability is desired (section 0085) and suggest combinations of D and L-amino acids for peptides (sections 0071 and 0085). Since Bourne expressly claim particular compounds in claim 16 including Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2, one would have been 
In relation to claims 45 and 47, Ac-Cyclo-[(D)[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2 as discussed above is instant SEQ ID NO:135.

Response to Arguments - 103
The rejection of cancelled claims is withdrawn. Since claim 45 has been amended to delete SEQ ID NO:151 new rejections are set forth above. Applicants’ arguments are not applicable to the instant rejections.

Double Patenting – Updated/New
The rejection of cancelled claims is withdrawn. Since claim 45 has been amended to delete SEQ ID NO:151 new rejections are set forth below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,624,268 (‘268’ as cited with IDS 7/17/20) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’). Although the claims at issue are not identical, they are not patentably distinct from each other.
268 recites peptide inhibitors of the interleukein-23 receptor (claim 1). 268 recites compound 664 (last entry in column 226) of sequence Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2. 268 suggest pharmaceutical compositions of the peptides (claim 24).
268 does not teach a specific example that falls within the scope of the claims.
Hotchkiss teach incorporating D-amino acids into peptides is particularly useful when stability is desired (section 0085) and suggest combinations of D and L-amino acids for peptides (sections 0071 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 268 because 268 suggest pharmaceutical compositions of the peptide. Hotchkiss teach incorporating D-amino acids into peptides is particularly useful when stability is desired (section 0085) and suggest combinations of D and L-amino acids for peptides (sections 0071 and 0085). Since 268 expressly claim particular compounds including Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2, one would have been motivated to incorporate a D-amino acid (or combinations of D-amino acids). When a D-amino is present at the first amino acid the resulting sequence is Ac-Cyclo-[(D)[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2. One would have had a reasonable expectation of success since there a finite number of positions within the sequence to 
In relation to claims 45 and 47, Ac-Cyclo-[(D)[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2 as discussed above is instant SEQ ID NO:135.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,196,424 (‘424’ as cited with IDS 7/17/20) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’). Although the claims at issue are not identical, they are not patentably distinct from each other.
424 recites peptide inhibitors of the interleukein-23 receptor that are used in methods of treating (claim 1). 424 recites compound 664 of sequence Ac-Cyclo-[[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2 (claim 19). 
424 does not teach a specific example that falls within the scope of the claims.
Hotchkiss teach incorporating D-amino acids into peptides is particularly useful when stability is desired (section 0085) and suggest combinations of D and L-amino acids for peptides (sections 0071 and 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 424 because 424 suggest using the peptides in methods of treating. Hotchkiss teach incorporating D-amino acids into peptides is particularly useful when stability is desired (section 0085) and suggest combinations of D and L-amino acids for peptides (sections 0071 and 0085). Since 424 expressly claim particular compounds including Ac-Cyclo-
In relation to claims 45 and 47, Ac-Cyclo-[(D)[Abu]-QTWQC]]-[Phe[4-(2-aminoethoxy)]]-[2-Nal]-[alpha-MeLeu]-ENN-NH2 as discussed above is instant SEQ ID NO:135.

Response to Arguments – double patenting
The rejection of cancelled claims is withdrawn. Since claim 45 has been amended to delete SEQ ID NO:151 new rejections are set forth above. Applicants’ arguments are not applicable to the instant rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658